             Case 5:19-cv-00368-XR Document 1 Filed 04/09/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

IRONWOOD BUILDING II, LTD. AND                    §
PRINCIPLE AUTO MANAGEMENT,                        §
LTD.,                                             §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §    CIVIL ACTION NO. 5:19-cv-368
                                                  §
AXIS SURPLUS INSURANCE                            §
COMPANY,                                          §
                                                  §
        Defendant.                                §


                             DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant AXIS Surplus Insurance Company hereby

removes the action styled and numbered, Ironwood Building II, Ltd. and Principle Auto

Management, Ltd. v. Axis Surplus Insurance Company, 2019CI03108, currently pending in the

150th Judicial District Court, Bexar County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division. For the reasons set forth below, removal of the

state court action is proper under 28 U.S.C. §§ 1332, 1441, and 1446.

                                   I. THE REMOVED ACTION
        1.         On February 15, 2019, Ironwood Building II, Ltd. and Principle Auto

Management, Ltd. (“Plaintiffs”) filed their Original Petition in Cause No. 2019CI03108 against

AXIS Surplus Insurance Company (“AXIS” or “Defendant”).

        2.         Plaintiff served the Texas Commissioner of Insurance on or about March 9, 2019.

The Texas Commissioner of Insurance sent a copy of Plaintiffs’ Original Petition to AXIS on or

about March 12, 2019, and AXIS received the copy on or about March 26, 2019.




DEFENDANT AXIS SURPLUS INS. CO.’S NOTICE OF REMOVAL                                        PAGE 1
4836-8706-5491v1
              Case 5:19-cv-00368-XR Document 1 Filed 04/09/19 Page 2 of 5



         3.        Plaintiffs’ Original Petition alleges causes of action against AXIS for breach of

contract, breach of the duty of good faith and fair dealing, and violations of Chapters 541 and

542 of the Texas Insurance Code.1 The parties agreed to extend the deadline for AXIS to respond

to Plaintiffs’ Original Petition from April 1, 2019 to April 15, 2019.2 AXIS filed its Verified

Plea in Abatement, Original Answer, Verified Denials, and Affirmative Defenses on April 8,

2019.3

         4.        No further pleadings have been filed, and no proceedings have yet occurred in the

Bexar County action. AXIS, therefore, timely files this Notice of Removal within the 30-day

time period required by 28 U.S.C. § 1446(b).

         5.        Venue is proper in the United States District Court for the Western District of

Texas, San Antonio Division under 28 U.S.C. §§ 124(d)(4) and 1441(a) because this district and

division embrace the place in which the removed action has been pending.

                             II. BASIS FOR REMOVAL JURISDICTION
         6.        Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil

action brought in a state court and the federal courts have original jurisdiction over the subject

matter pursuant to 28 U.S.C. § 1332. Removal jurisdiction is determined on the basis of the

claims in the state court pleading as it exists at the time of removal.4

         7.        Specifically, removal is proper because there is now, and was at the time this

action was filed, complete diversity of citizenship between Plaintiffs and the sole Defendant, and

the amount in controversy greatly exceeds $75,000 excluding interest, costs and attorneys’ fees.

1
    See Plaintiff’s Original Petition, attached as Exhibit B.
2
    See Rule 11 Agreement, attached as Exhibit D.
3
    See Defendant’s Original Answer, attached as Exhibit C.
4
    See Cavallini v. State Farm Mutual, 44 F.3d 256, 262 (5th Cir. 1995); Castellanos v. Bridgestone Corp., 215
    F.Supp.2d 862, 864 (S.D. Tex. July 22, 2012).


DEFENDANT AXIS SURPLUS INS. CO.’S NOTICE OF REMOVAL                                                    PAGE 2
4836-8706-5491v1
               Case 5:19-cv-00368-XR Document 1 Filed 04/09/19 Page 3 of 5



Plaintiffs’ Original Petition alleges damages in excess of $1,000,000.00.5 Therefore, it is facially

apparent that Plaintiffs’ claim exceeds the amount required to support federal jurisdiction.

                             III. DIVERSITY OF CITIZENSHIP EXISTS
         8.        Diversity of citizenship exists when a suit is between citizens of different states or

citizens of a state and citizens of a foreign state. 18 U.S.C. § 1332(a)(1)-(2).

         9.        Both Plaintiffs Ironwood Building II, Ltd. and Principle Auto Management Ltd.

are Texas limited liability partnerships that maintain their principal places of business in Bexar

County, Texas.6 Thus, both Plaintiffs are residents and citizens of Texas for purposes of diversity

of citizenship.

         10.       Defendant AXIS is not alleged to be a citizen of Texas for purposes of diversity

of citizenship.7 AXIS is a foreign corporation with its principal place of business in Georgia.

         11.       Accordingly, there is now, and was at the time this action was filed, complete

diversity between Plaintiffs and Defendant.

                              IV. COMPLIANCE WITH 28 U.S.C. §1446
         12.       In accordance with 28 U.S.C. 1446(a), Underwriters file this Notice of Removal

accompanied by the following exhibits:

                   a.       All executed process in the case, attached as Exhibit A.
                   b.       Plaintiffs’ Original Petition, attached as Exhibit B.
                   c.       Original Answer of Defendant, attached as Exhibit C.
                   d.       Rule 11 Agreement filed in state action, attached as Exhibit D.




5
    See Exhibit B, ¶ 5.

6
    See Exhibit B at ¶ 2.
7
    Id. at ¶ 3.


DEFENDANT AXIS SURPLUS INS. CO.’S NOTICE OF REMOVAL                                               PAGE 3
4836-8706-5491v1
              Case 5:19-cv-00368-XR Document 1 Filed 04/09/19 Page 4 of 5



                                           V. JURY DEMAND
        13.        Plaintiff demanded a jury trial in the state court action.

                                           VI. CONCLUSION
        14.        AXIS will promptly file a copy of this Notice of Removal with the clerk of the

state court where the action is pending.

        15.        Therefore, AXIS hereby provides notice that this action is duly removed.


                                                          Respectfully submitted,

                                                          ZELLE LLP



                                                          By: /s/ Alexandra Fernandez
                                                             Alexandra S. Fernandez
                                                             Texas Bar No. 24051786
                                                             afernandez@zelle.com
                                                             Kerry K. Brown
                                                             Texas Bar No. 03149880
                                                             kbrown@zelle.com

                                                          901 Main Street, Suite 4000
                                                          Dallas, TX 75202-3975
                                                          Telephone: 214-742-3000
                                                          Facsimile:    214-760-8994

                                                          ATTORNEYS FOR DEFENDANT,
                                                          AXIS SURPLUS INSURANCE
                                                          COMPANY




DEFENDANT AXIS SURPLUS INS. CO.’S NOTICE OF REMOVAL                                           PAGE 4
4836-8706-5491v1
            Case 5:19-cv-00368-XR Document 1 Filed 04/09/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been served on this 9th

day of April, 2019, in accordance with the FEDERAL RULES OF CIVIL PROCEDURE upon all known

counsel of record by electronic filing, addressed as follows:


        David C. “Clay” Snell
        Texas Bar No. 24011309
        dsnell@bsklaw.com
        BAYNE, SNELL & KRAUSE
        1250 N.E. Loop 410, Suite 725
        San Antonio, Texas 78209
        Telephone: 210-824-3278
        Facsimile:    21-824-3937
        Attorney for Plaintiffs


                                              /s/ A.S. Fernandez
                                              Alexandra S. Fernandez




DEFENDANT AXIS SURPLUS INS. CO.’S NOTICE OF REMOVAL                                          PAGE 5
4836-8706-5491v1
